DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/27/2020. As directed by the amendment: claims 1-2, 5-6, and 8-9 have been amended; no claims have been cancelled; and claims 14-15 have been added. Thus, claims 1-15 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the region that extends inward in a radial direction from an inner peripheral portion of the slim part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “… which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for limitation or any discussion explaining the limitation in the original disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “… which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendments or any discussion explaining the new amendments in the original disclosure.
Claim 9 recites “… which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part” however the disclosure fails to disclose such limitation. The examiner is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Larkin (US Patent 5,961,497). Refer to figures below when “See Image 1” or “See Image 2” mentioned.
Image 1:

    PNG
    media_image1.png
    591
    628
    media_image1.png
    Greyscale

Regarding claim 1, Larkin discloses a medical valve (10, Fig. 3) comprising: 
an opening member (24) constituting an opening part (Opening in 24) of a fluid flow path (Path through 24); and 
a disk-shaped elastic valve body (70) having a slit (74) formed on a center part (See Image 1) thereof and being mounted on the opening member (Fig. 3), the disk-shaped elastic valve body being configured to enable a male connector to be repeatedly inserted and removed through the slit (Disk-shaped elastic valve body is perfectly capable of enabling a male connector to be repeatedly inserted and removed through the slit because it is an aperture or slit through which a male connector can be inserted and removed through), wherein 
the disk-shaped elastic valve body includes a slim part (See Image 1) that is located at and projected in an axis-perpendicular direction from an outer peripheral side of the center part (See Image 1) and whose axial direction dimension (See Image 1) is thinner than the center part (See Image 1), and a (See Image 1) that is formed further to the outer peripheral side than the slim part (Fig. 3) and projects inward further than the center part in an axial direction (Fig. 3), 
the opening member includes a tube-shaped outside holding part (28) overlapping an outer peripheral surface of the tubular support part (See Image 1) and a tube-shaped inside holding part (30) overlapping an inner peripheral surface of the tubular support part (See Image 1) so that the slim part of the disk-shaped elastic valve body is sandwiched and supported between the tube-shaped inside holding part and the tube-shaped outside holding part in the axial direction (Fig. 3),  
the tubular support part is sandwiched and supported at a part projecting inward (See Image 1) in the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (Fig. 3), and 
 the tubular support part has, at the part projecting inward in the axial direction and being sandwiched and supported in a radial direction perpendicular to the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Image 1), an -2-Application No. 15/300,551axial direction dimension (See Image 1) larger than a radius of the center part (See Image 1) of the disk-shaped elastic valve body which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part (See Image 1).  
Regarding claim 2, Larkin discloses the medical valve according to claim 1, wherein v   d dfdsfsd 
the tubular support part includes a radial direction projecting part (See Image 1) integrally formed at a tip side of the part projecting inward in the axial direction and extending in the radial direction (See Image 1), and the radial direction projecting part is engaged with the opening member (See Image 1).  
Regarding claim 3, Larkin discloses the medical valve according to claim 2, wherein 
the radial direction projecting part extends outward in the radial direction from the tubular support part (See Image 1), and 
the slim part and the radial direction projecting part of the disk-shaped elastic valve body are compressed in the axial direction in an attached state to the opening member (Fig. 3).  
Regarding claim 4, Larkin discloses the medical valve according to claim 2, wherein 
(See Image 1) projecting outward in the axial direction is formed on the radial direction projecting part (See Image 1), and the locking projection is locked to the opening member (See Image 1).   
Regarding claim 5, Larkin discloses the medical valve according to claim 1, wherein 
the tubular support part includes a thin part (See Image 1) and a thick part (See Image 1) provided in the part projecting inward in the axial direction (See Image 1), and the thick part is positioned further inward in the axial direction than the thin part (See Image 1).
Regarding claim 6, Larkin discloses the medical valve according to claim 1, wherein 
-5-Application No. 15/300,551the tube-shaped inside holding part is configured to be pressed to a side of the tubular support part on an outer periphery thereof by the disk-shaped elastic valve body that elastically deforms in accordance with insertion of the male connector into the slit (Tube-shaped inside holding part is perfectly capable of being pressed to a side of the tubular support part on an outer periphery thereof by the disk- shaped elastic valve body that elastically deforms in accordance with insertion of the male connector into the slit, see Fig. 2).  
Regarding claim 7, Larkin discloses the medical valve according to claim 6, wherein 
a rigidity of the tube-shaped inside holding part is smaller than rigidities of the tube-shaped outside holding part and the male connector (Col 6, lines 29-30 states that the tube-shaped outside holding part/first housing section 28 and the tube-shaped inside holding part/second housing section 30 can be fabricated from the same materials, therefore 58 would have a smaller rigidity than 41 because it is thinner than 41. The examiner notes that the male connector was never positively claimed and is being treated as a functional limitation. Therefore, the tube-shaped inside holding part/second housing section 30 is perfectly capable of having a rigidity smaller than the male connector).  
Regarding claim 8, Larkin discloses a medical valve (10, Fig. 3) comprising: 
an opening member (24) constituting an opening part (Opening in 24) of a fluid flow path (Path through 24); and 
a disk-shaped elastic valve body (70) having a slit (74) formed on a center part (See Image 1) thereof and being mounted on the opening member (Fig. 3), the disk-shaped elastic valve body being (Disk-shaped elastic valve body is perfectly capable of enabling a male connector to be repeatedly inserted and removed through the slit because it is an aperture or slit through which a male connector can be inserted and removed through), wherein 
the disk-shaped elastic valve body includes a slim part (See Image 1) that is located at and projected in an axis-perpendicular direction from an outer peripheral side of the center part (See Image 1) and whose axial direction dimension (See Image 1) is thinner than the center part (See Image 1), and a tubular support part (See Image 1) that is formed further to the outer peripheral side than the slim part (Fig. 3) and projects inward further than the center part in an axial direction (Fig. 3), 
the opening member includes a tube-shaped outside holding part (28) overlapping an outer peripheral surface of the tubular support part (See Image 1) and a tube-shaped inside holding part (30) overlapping an inner peripheral surface of the tubular support part (See Image 1) so that the slim part of the disk-shaped elastic valve body is sandwiched and supported between the tube-shaped inside holding part and the tube-shaped outside holding part in the axial direction (Fig. 3), 
the tubular support part is held in a compressed state at a part projecting inward in the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Image 1), and 
the tubular support part has, at the part projecting inward in the axial direction and being sandwiched and supported in a radial direction perpendicular to the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Image 1), an axial direction dimension (See Image 1) larger than a radius of the center part (See Image 1) of the disk-shaped elastic valve body which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part (See Image 1).  
Regarding claim 9, Larkin discloses a medical valve (10, Fig. 3) comprising: 
an opening member (24) constituting an opening part (Opening in 24) of a fluid flow path (Path through 24); and 
a disk-shaped elastic valve body (70) having a slit (74) formed on a center part (See Image 1) thereof and being mounted on the opening member (Fig. 3), the disk-shaped elastic valve body being (Disk-shaped elastic valve body is perfectly capable of enabling a male connector to be repeatedly inserted and removed through the slit because it is an aperture or slit through which a male connector can be inserted and removed through), wherein 
the disk-shaped elastic valve body includes inner and outer annular grooves (See Image 1) that extend in a circumference direction respectively on both inner and outer surfaces of an outer periphery part of the disk-shaped elastic valve body (Fig. 3), and a slim part (See Image 1) positioned between bottom parts of the inner and outer annular grooves (See Image 1), the slim part having an axial direction dimension (See Image 1) thinner than the center part (See Image 1), and a tubular support part (See Image 1) that is formed at an outer peripheral side of the slim part (Fig. 3) and projects inward further than the center part and outward in an axial direction (Fig. 3), 
the opening member includes a tube-shaped outside holding part (28) overlapping an outer peripheral surface of the tubular support part (See Image 1) and a tube-shaped inside holding part (30) overlapping an inner peripheral surface of the tubular support part (See Image 1) so that the tube-shaped outside holding part and the tube-shaped inside holding part are engaged with the respective annular grooves on the outer surface and the inner surface of the disk-shaped elastic valve body (See Image 1), 
the tubular support part is sandwiched and supported at a part projecting inward in the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Image 1), 
the tubular support part has, at the part projecting inward in the axial direction and being sandwiched and supported in a radial direction perpendicular to the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Image 1), an axial direction dimension (See Image 1) larger than a radius of the center part (See Image 1) of the disk-shaped elastic valve body which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part (See Image 1), and 
with the disk-shaped elastic valve body, the tubular support part has, at the part projecting inward in the axial direction, the axial direction dimension larger than an axial direction dimension of the center part of the disk-shaped elastic valve body (See Image 1).  
Regarding claim 10, Larkin discloses the medical valve according to claim 1, wherein 
the disk-shaped elastic valve body includes inner and outer annular grooves (See Image 1) that extend in a circumference direction respectively on both inner and outer surfaces in the axial direction at the outer peripheral side of the center part (Fig. 3), and the slim part is constituted between bottom parts of the inner and outer annular grooves (Fig. 3), 
the tube-shaped outside holding part includes an outside engaging claw (See Image 1) that enters the outer annular groove on the outer surface of the disk-shaped elastic valve body (See Image 1) while the tube-shaped inside holding part includes an inside engaging claw (See Image 1) that enters the inner annular groove on the inner surface of the disk-shaped elastic valve body (See Image 1), and 
an inner surface of a base end side of the inside engaging claw of the tube- shaped inside holding part inclines and expands inward in the axial direction so as to define an expanding inclined surface (Fig. 3).  
Regarding claim 11, Larkin discloses the medical valve according to claim 1, wherein  	the tube-shaped outside holding part has a wall thickness (See Image 1) that becomes gradually larger as it goes inward in the axial direction at least at an axial direction middle part for which a screw thread is not provided on an outer peripheral surface thereof (See Image 1), and the tube-shaped outside holding part gradually inclines outward in a radial direction as it goes inward in the axial direction (Fig. 3), and  	each of the inner peripheral surface of the tubular support part at the part projecting inward in the axial direction and an inner peripheral surface of the tube-shaped inside holding part inclines at a sharper angle than an inner peripheral surface of the tube-shaped outside holding part and broadens inward in the axial direction (Fig. 3), at least at a part further inward than a middle part in the axial direction (Fig. 3).  
Regarding claim 12, Larkin discloses the medical valve according to claim 1, wherein 
an axial direction dimension of the tubular support part that is sandwiched between the tube-shaped inside -8-Application No. 15/300,551 holding part and the tube-shaped outside holding part in the radial direction, is greater than twice an axial direction dimension of the center part (See Image 1).  
Regarding claim 13, Larkin discloses the medical valve according to claim 1, wherein 
(Fig. 3).
Image 2:

    PNG
    media_image2.png
    415
    459
    media_image2.png
    Greyscale

Regarding claim 14, Larkin discloses the medical valve according to claim 1, wherein 
a top part of the tube-shaped outside holding part (See Image 2) is a circular tip wall part that broadens in a bent state (See Image 2), and at an inner periphery edge part of the circular tip wall part, an outside engaging claw (See Image 2) is formed extending downward so as to be folded back inward in the axial direction (See Image 2), and 
an upper surface of the slim part (See Image 2) abuts the outside engaging claw (See Image 2).  
Regarding claim 15, Larkin discloses the medical valve according to claim 1, wherein 
the tubular support part includes a thin part (See Image 2) and a thick part (See Image 2) provided in the part projecting inward in the axial direction (See Image 2), 
the thin part is positioned further inward in the axial direction than the slim part (See Image 2), and 
the thick part is positioned further inward in the axial direction than the thin part (See Image 2).
Claims 1-10, 12-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Larkin (US Patent 5,961,497). Refer to figures below when “See Image 1” or “See Image 2” mentioned.
Image 1:

    PNG
    media_image1.png
    591
    628
    media_image1.png
    Greyscale

Image 2:
    PNG
    media_image2.png
    415
    459
    media_image2.png
    Greyscale

Regarding claim 1, Larkin, in another interpretation, discloses a medical valve (10, Fig. 3) comprising: 
an opening member (24) constituting an opening part (Opening in 24) of a fluid flow path (Path through 24); and 
a disk-shaped elastic valve body (70) having a slit (74) formed on a center part (See Image 1) thereof and being mounted on the opening member (Fig. 3), the disk-shaped elastic valve body being configured to enable a male connector to be repeatedly inserted and removed through the slit (Disk-shaped elastic valve body is perfectly capable of enabling a male connector to be repeatedly inserted and removed through the slit because it is an aperture or slit through which a male connector can be inserted and removed through), wherein 
the disk-shaped elastic valve body includes a slim part (See Image 1) that is located at and projected in an axis-perpendicular direction from an outer peripheral side of the center part (See Image 1) and whose axial direction dimension (See Image 1) is thinner than the center part (See Image 1), and a tubular support part (See Image 1) that is formed further to the outer peripheral side than the slim part (Fig. 3) and projects inward further than the center part in an axial direction (Fig. 3), 
the opening member includes a tube-shaped outside holding part (See Image 2) overlapping an outer peripheral surface of the tubular support part (See Image 1) and a tube-shaped inside holding part (30) overlapping an inner peripheral surface of the tubular support part (See Image 1) so that the slim part of the disk-shaped elastic valve body is sandwiched and supported between the tube-shaped inside holding part and the tube-shaped outside holding part in the axial direction (Fig. 3),  
the tubular support part is sandwiched and supported at a part projecting inward (See Image 1) in the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (Fig. 3), and 
 the tubular support part has, at the part projecting inward in the axial direction and being sandwiched and supported in a radial direction perpendicular to the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Images 1 and 2), an -2-Application No. 15/300,551axial direction dimension (See Image 1) larger than a radius of the center part (See Image 1) of the disk-the radial direction from an inner peripheral portion of the slim part (See Image 1).  
Regarding claim 2, Larkin discloses the medical valve according to claim 1, wherein v   d dfdsfsd 
the tubular support part includes a radial direction projecting part (See Image 1) integrally formed at a tip side of the part projecting inward in the axial direction and extending in the radial direction (See Image 1), and the radial direction projecting part is engaged with the opening member (See Image 1).  
Regarding claim 3, Larkin discloses the medical valve according to claim 2, wherein 
the radial direction projecting part extends outward in the radial direction from the tubular support part (See Image 1), and 
the slim part and the radial direction projecting part of the disk-shaped elastic valve body are compressed in the axial direction in an attached state to the opening member (Fig. 3).  
Regarding claim 4, Larkin discloses the medical valve according to claim 2, wherein 
a locking projection (See Image 1) projecting outward in the axial direction is formed on the radial direction projecting part (See Image 1), and the locking projection is locked to the opening member (See Image 1).   
Regarding claim 5, Larkin discloses the medical valve according to claim 1, wherein 
the tubular support part includes a thin part (See Image 1) and a thick part (See Image 1) provided in the part projecting inward in the axial direction (See Image 1), and the thick part is positioned further inward in the axial direction than the thin part (See Image 1).
Regarding claim 6, Larkin discloses the medical valve according to claim 1, wherein 
-5-Application No. 15/300,551the tube-shaped inside holding part is configured to be pressed to a side of the tubular support part on an outer periphery thereof by the disk-shaped elastic valve body that elastically deforms in accordance with insertion of the male connector into the slit (Tube-shaped inside holding part is perfectly capable of being pressed to a side of the tubular support part on an outer periphery thereof by the disk- shaped elastic valve body that elastically deforms in accordance with insertion of the male connector into the slit, see Fig. 2).  
Regarding claim 7, Larkin discloses the medical valve according to claim 6, wherein 
(Col 6, lines 29-30 states that the tube-shaped outside holding part/first housing section 28 and the tube-shaped inside holding part/second housing section 30 can be fabricated from the same materials, therefore 58 would have a smaller rigidity than 41 because it is thinner than 41. The examiner notes that the male connector was never positively claimed and is being treated as a functional limitation. Therefore, the tube-shaped inside holding part/second housing section 30 is perfectly capable of having a rigidity smaller than the male connector).  
Regarding claim 8, Larkin discloses a medical valve (10, Fig. 3) comprising: 
an opening member (24) constituting an opening part (Opening in 24) of a fluid flow path (Path through 24); and 
a disk-shaped elastic valve body (70) having a slit (74) formed on a center part (See Image 1) thereof and being mounted on the opening member (Fig. 3), the disk-shaped elastic valve body being configured to enable a male connector to be repeatedly inserted and removed through the slit (Disk-shaped elastic valve body is perfectly capable of enabling a male connector to be repeatedly inserted and removed through the slit because it is an aperture or slit through which a male connector can be inserted and removed through), wherein 
the disk-shaped elastic valve body includes a slim part (See Image 1) that is located at and projected in an axis-perpendicular direction from an outer peripheral side of the center part (See Image 1) and whose axial direction dimension (See Image 1) is thinner than the center part (See Image 1), and a tubular support part (See Image 1) that is formed further to the outer peripheral side than the slim part (Fig. 3) and projects inward further than the center part in an axial direction (Fig. 3), 
the opening member includes a tube-shaped outside holding part (See Image 2) overlapping an outer peripheral surface of the tubular support part (See Image 1) and a tube-shaped inside holding part (30) overlapping an inner peripheral surface of the tubular support part (See Image 1) so that the slim part of the disk-shaped elastic valve body is sandwiched and supported between the tube-shaped inside holding part and the tube-shaped outside holding part in the axial direction (Fig. 3), 
(See Images 1 and 2), and 
the tubular support part has, at the part projecting inward in the axial direction and being sandwiched and supported in a radial direction perpendicular to the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Images 1 and 2), an axial direction dimension (See Image 1) larger than a radius of the center part (See Image 1) of the disk-shaped elastic valve body which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part (See Image 1).  
Regarding claim 9, Larkin discloses a medical valve (10, Fig. 3) comprising: 
an opening member (24) constituting an opening part (Opening in 24) of a fluid flow path (Path through 24); and 
a disk-shaped elastic valve body (70) having a slit (74) formed on a center part (See Image 1) thereof and being mounted on the opening member (Fig. 3), the disk-shaped elastic valve body being configured to enable a male connector to be repeatedly inserted and removed through the slit (Disk-shaped elastic valve body is perfectly capable of enabling a male connector to be repeatedly inserted and removed through the slit because it is an aperture or slit through which a male connector can be inserted and removed through), wherein 
the disk-shaped elastic valve body includes inner and outer annular grooves (See Image 1) that extend in a circumference direction respectively on both inner and outer surfaces of an outer periphery part of the disk-shaped elastic valve body (Fig. 3), and a slim part (See Image 1) positioned between bottom parts of the inner and outer annular grooves (See Image 1), the slim part having an axial direction dimension (See Image 1) thinner than the center part (See Image 1), and a tubular support part (See Image 1) that is formed at an outer peripheral side of the slim part (Fig. 3) and projects inward further than the center part and outward in an axial direction (Fig. 3), 
the opening member includes a tube-shaped outside holding part (See Image 2) overlapping an outer peripheral surface of the tubular support part (See Image 1) and a tube-shaped inside holding part (30) overlapping an inner peripheral surface of the tubular support part (See Image 1) so that the tube-(See Images 1 and 2), 
the tubular support part is sandwiched and supported at a part projecting inward in the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Images 1 and 2), 
the tubular support part has, at the part projecting inward in the axial direction and being sandwiched and supported in a radial direction perpendicular to the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part (See Images 1 and 2), an axial direction dimension (See Image 1) larger than a radius of the center part (See Image 1) of the disk-shaped elastic valve body which is a region that extends inward in the radial direction from an inner peripheral portion of the slim part (See Image 1), and 
with the disk-shaped elastic valve body, the tubular support part has, at the part projecting inward in the axial direction, the axial direction dimension larger than an axial direction dimension of the center part of the disk-shaped elastic valve body (See Image 1).  
Regarding claim 10, Larkin discloses the medical valve according to claim 1, wherein 
the disk-shaped elastic valve body includes inner and outer annular grooves (See Image 1) that extend in a circumference direction respectively on both inner and outer surfaces in the axial direction at the outer peripheral side of the center part (Fig. 3), and the slim part is constituted between bottom parts of the inner and outer annular grooves (Fig. 3), 
the tube-shaped outside holding part includes an outside engaging claw (See Image 2) that enters the outer annular groove on the outer surface of the disk-shaped elastic valve body (See Image 1) while the tube-shaped inside holding part includes an inside engaging claw (See Image 1) that enters the inner annular groove on the inner surface of the disk-shaped elastic valve body (See Image 1), and 
an inner surface of a base end side of the inside engaging claw of the tube- shaped inside holding part inclines and expands inward in the axial direction so as to define an expanding inclined surface (Fig. 3).  
Regarding claim 12, Larkin discloses the medical valve according to claim 1, wherein 
(See Images 1 and 2).  
Regarding claim 13, Larkin discloses the medical valve according to claim 1, wherein 
the tubular support part that is formed further to the outer peripheral side than the slim part projects further outward than the slim part in the axial direction (Fig. 3).
Regarding claim 14, Larkin discloses the medical valve according to claim 1, wherein 
a top part of the tube-shaped outside holding part (See Image 2) is a circular tip wall part that broadens in a bent state (See Image 2), and at an inner periphery edge part of the circular tip wall part, an outside engaging claw (See Image 2) is formed extending downward so as to be folded back inward in the axial direction (See Image 2), and 
an upper surface of the slim part (See Image 2) abuts the outside engaging claw (See Image 2).  
Regarding claim 15, Larkin discloses the medical valve according to claim 1, wherein 
the tubular support part includes a thin part (See Image 2) and a thick part (See Image 2) provided in the part projecting inward in the axial direction (See Image 2), 
the thin part is positioned further inward in the axial direction than the slim part (See Image 2), and 
the thick part is positioned further inward in the axial direction than the thin part (See Image 2).
Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive.
In response to applicant's arguments, on pages 11-12, that Larkin does not teach “the tubular support part has, at the part projecting inward in the axial direction and being sandwiched and supported in a radial direction perpendicular to the axial direction between the tube-shaped inside holding part and the tube-shaped outside holding part, an -2-Application No. 15/300,551 axial direction dimension larger than a radius of the center part of the disk-shaped elastic valve body which is a region that extends inward in a-the radial direction from an inner peripheral portion of the slim part”, the Examiner respectfully disagrees. The Applicant has provided their own annotated figure of Fig. 3 of Larkin, which has assumed the part projecting inward, however that part is not what the Examiner is relying on to be the part 

    PNG
    media_image3.png
    591
    652
    media_image3.png
    Greyscale

In response to applicant's arguments, on pages 12-13, that Larkin does not teach “a slim part projected in an axis-perpendicular direction from an outer peripheral side of the center part”, the Examiner respectfully disagrees. The slim part has two dimensions and is projecting is two directions, (axial and radial direction), therefore it is projecting in a radial direction.
In response to applicant's arguments, on page 15, that Larkin does not teach “a top part of the tube-shaped outside holding part is a circular tip wall part that broadens in a bent state, and at an inner periphery edge part of the circular tip wall part, an outside engaging claw is formed extending downward so as to be folded back inward in the axial direction, and an upper surface of the slim part abuts the outside engaging claw”, the Examiner respectfully disagrees. The Examiner has annotated Fig. 3 of Larkin (See Image 2 above) to show the Examiner’s interpretation of a tube-shaped outside holding part, which has a top part of the tube-shaped outside holding part is a circular tip wall broadens in a bent state, and at an inner periphery edge part of the circular tip wall part, an outside engaging claw is formed extending downward so as to be folded back inward in the axial direction, and an upper surface of the slim part abuts the outside engaging claw” (See rejection above).
In response to applicant's arguments, on pages 15-16, that Larkin does not teach “the tubular support part includes a thin part and a thick part  provided in the part projecting inward in the axial direction, the thin part is positioned further inward in the axial direction than the slim part, and the thick part is positioned further inward in the axial direction than the thin part”, the Examiner respectfully disagrees. Image 2, which can be found above, clearly shows the thin part being positioned further inward in the axial direction than the slim part and the thick part being positioned further inward in the axial direction than the thin part.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783